The information in this case charges that Joe Scott, on the 11th day of May, 1940, in Oklahoma county did have possession of 108 pints and 17 quarts of tax-paid liquor, with the unlawful intent to sell the same.
The record shows that when the case was called for trial the defendant waived his right to a jury trial, and it was agreed by and between the parties to try the case to the court. The trial resulted in a conviction. *Page 248 
Motion for new trial was duly filed, presented and overruled.
On September 27, 1940, the court rendered judgment and sentenced the defendant to serve 30 days in the county jail and pay a fine of $50.
From the judgment the defendant appealed by filing in this court on January 21, 1941, petition in error with case-made attached.
No briefs have been filed and no appearance for oral argument made.
Where the defendant appeals from a judgment of conviction and no briefs in support of the petition in error are filed, and no appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors, and finding no fundamental error the judgment will be affirmed.
An examination of the record discloses no jurisdictional or fundamental errors. As to the sufficiency of the evidence to sustain the verdict, we think there can be no reasonable doubt.
It appearing that the defendant was accorded a fair and impartial trial, the judgment of the common pleas court of Oklahoma county herein is affirmed.
BAREFOOT, P. J., and JONES, J., concur.